EXHIBIT 10.1




AMENDMENT NO. 1 TO STANDSTILL AGREEMENT
 
This Amendment No. 1 to Standstill Agreement (this “Amendment”) is made and
entered into as of October 25, 2018 (the “Effective Date”) by and among Qumu
Corporation (the “Company”) and Harbert Discovery Fund, LP, Harbert Discovery
Fund GP, LLC, Harbert Fund Advisors, Inc. and Harbert Management Corporation
(collectively, “Harbert”) (each of the Company and Harbert, a “Party” to this
Amendment, and collectively, the “Parties”).
 
RECITALS
 
WHEREAS, the Company and Harbert have entered into that certain Standstill
Agreement dated December 19, 2017 (the “Agreement”) and desire to amend the
Agreement by this Amendment; and


WHEREAS, capitalized terms used and not defined in this Amendment have the
meanings ascribed to them in the Agreement; and
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
 
1.New Definitions. The Agreement is hereby amended to add the following defined
terms:
(a)
The term “2019 Annual Meeting” shall mean 2019 annual meeting of shareholders of
the Company (including any other meeting of shareholders held in lieu thereof,
and any adjournments, postponements, reschedulings or continuations thereof).

(b)
The term “2020 Annual Meeting” shall mean 2020 annual meeting of shareholders of
the Company (including any other meeting of shareholders held in lieu thereof,
and any adjournments, postponements, reschedulings or continuations thereof).

(c)
The term “Standstill Period” shall mean from the Effective Date until the date
that is the earlier of (a) thirty (30) days prior to the deadline for the
submission of shareholder nominations for the 2020 Annual Meeting of the
Shareholders of the Company; and (b) the date that is one-hundred and fifty
(150) days prior to the first anniversary of the date of Company’s proxy
statement for the 2019 Annual Meeting; provided that if the Governance Committee
at least ten (10) days prior to the end of the Standstill Period takes written
action to approve and recommend the Subject Directors as nominees for election
at the 2020 Annual Meeting of Shareholders (which it may do in its sole
discretion) and the Harbert



1

--------------------------------------------------------------------------------




Director accepts such nomination on or prior to the end of the Standstill
Period, then Harbert and the Company will negotiate in good faith to amend the
Agreement to extend the Standstill Period and change any other terms as mutually
agreed.
2.    Amendments. The Agreement is hereby amended as follows:


(a)
Each reference in the Agreement to the “Standstill Period” shall be a reference
to the “Standstill Period” as amended by this Amendment.

(b)
Notwithstanding Section 1(b) of the Agreement to the contrary, Mr. Lucas shall
be appointed to serve on each of the Audit Committee and the Governance
Committee of the Board and Mr. Cox shall be appointed to serve on each of the
Compensation Committee and Governance Committee of the Board or, in each case,
to such other committee(s) of the Board as he may agree.

(c)
Each reference in the Agreement to the “2018 Annual Meeting” shall be amended by
this Amendment to be a reference to the “2019 Annual Meeting.”

3.    No Implied Amendments. This Amendment shall be effective as of the
Effective Date. Except as herein amended, all of the terms of the Agreement
shall remain in full force and effect and are ratified in all respects. On and
after the Effective Date, each reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Agreement, as amended by this Amendment.
4.    Incorporation of Agreement Provisions. The provisions of Section 8
(Specific Performance), Section 9 (Severability), Section 10 (Notices), Section
11 (Applicable Law), Section 12 (Counterparts) and Section 13 (Entire Agreement;
Amendment and Waiver; Successors and Assigns; Third Party Beneficiaries) of the
Agreement shall apply to this Amendment as if fully set forth herein, mutatis
mutandis.
 




[The remainder of this page intentionally left blank] 




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment No. 1 to Standstill Agreement has been duly
executed and delivered by the duly authorized signatories of the Parties as of
the date hereof.
 
 
QUMU CORPORATION




By: /s/ Vern Hanzlik                     
Vern Hanzlik
Chief Executive Officer




Harbert Discovery Fund, LP


By: Harbert Discovery Fund GP, LLC, its General Partner
 
By: Harbert Management Corporation, its Managing Member
 
By: /s/ Kevin McGovern                
Kevin McGovern
Vice President and Associate General Counsel


Harbert Discovery Fund GP, LLC


By: Harbert Management Corporation, its Managing Member


By: /s/ Kevin McGovern                
Kevin McGovern
Vice President and Associate General Counsel
  
Harbert Fund Advisors, Inc.
    
By: /s/ John McCullough                
John McCullough
Executive Vice President and General Counsel


Harbert Management Corporation
    
By: /s/ John McCullough                
John McCullough
Executive Vice President and General Counsel


[Signature Page to Amendment No. 1 to Standstill Agreement]